Dismissed and Memorandum Opinion filed January 5, 2006








Dismissed and Memorandum Opinion filed January 5,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00962-CV
____________
 
GEORGE BROWN; CONNIE FEARRINGTON;
SHIRLEY MAHURIN; ANTHONY MITCHELL; GLADYS TAMBURINE; DOUGLAS VAVRA; and JOHN
WILSON; Appellants
 
V.
 
PHARMACIA CORPORATION f/k/a
MONSANTO COMPANY; UMB BANK, N.A., as Trustee for the Motco Site Trust Fund;
AMOCO GAS COMPANY; AMOCO CHEMICAL COMPANY; AMOCO OIL COMPANY; AMOCO PRODUCTION
COMPANY; and MARATHON PETROLEUM COMPANY 
Appellees
 

 
On Appeal from the
10th District Court
Galveston County,
Texas
Trial Court Cause
No. 95CV1352
 

 
M E M O R A N D U M   O P I
N I O N




This is an appeal from a partial summary judgment signed
August 16, 2005.  On November 21, 2005,
appellants filed a motion to dismiss the appeal as to appellees, Pharmacia
Corporation and UMB Bank because the parties have settled.  On December 19, 2005, appellants filed a
motion to dismiss the appeal as to the remaining appellees, asserting that the
partial summary judgment signed August 16, 2005, is not a final, appealable
judgment.  
Absent a statutory or constitutional source of authority for
review of an interlocutory order, our appellate jurisdiction is limited to
final judgments.  Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). 
A judgment is final for purposes of appeal if it disposes of all parties
and claims pending on the record in the case, or if it states with Aunmistakable clarity@ that it is a final judgment as to
all claims and parties.  Id. at
192‑93.  To determine whether an
order actually disposes of all pending claims and parties, we may look to the
record in the case.  Lehmann, 39
S.W.3d at 205‑06. If the record does not affirmatively demonstrate our
jurisdiction, the appeal must be dismissed. 
Southwest Investments Diversified, Inc. v. Estate of Mieszkuc,
171 S.W.3d 461, 467 (Tex. App.BHouston [14th dist.] 2005, no pet.). 
A review of the record in this case indicates that the
partial summary judgment order is not a final, appealable judgment because it
does not dispose of all pending claims and parties.  Absent a final, appealable judgment, this
court does not have jurisdiction  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 5, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore.